DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 10-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0130827 A1, previously cited; hereinafter “Lee”).
Regarding Claim 1, referring to at least Figs. 1-2 and related text, Lee teaches a thin film transistor comprising: an active layer (ACT) including a channel portion (CA, SA, and DA) (paragraph 62); a gate electrode (GE) spaced apart from the active layer and overlapping at least a part of the active layer (paragraph 64); and source and drain electrodes (SE and DE) connected with the active layer and spaced apart from each other (paragraphs 66-68), wherein the channel portion includes, a first boundary portion (a right-side portion of SA adjacent to CA) connected with one of the source and drain electrodes (paragraphs 62 and 67); a second a height of a portion” is directed to a height of SDL defined as a distance between an upper surface of SUB and an upper surface of SDL).
Regarding Claim 2, Lee teaches wherein the first boundary portion has a same thickness as that of the main channel portion (fig. 2).
Regarding Claim 7, Lee teaches further comprising: a metal pattern layer (SDL) on a substrate (SUB) (paragraphs 57-59); and a buffer insulating layer (BFL) on the metal pattern layer (paragraph 61).
Regarding Claim 8, Lee teaches further comprising a gate insulating layer (GI) disposed between the active layer and the gate electrode, wherein a portion of the gate insulating layer that overlaps the second boundary portion has a same thickness as another portion of the gate insulating layer that overlaps with the main channel portion (fig. 2 & paragraph 63).
Regarding Claim 10, Lee teaches wherein the active layer further comprises: a first conducting portion (a left-side portion of SA away from CA) that does not overlap the gate 
Regarding Claim 11, Lee teaches wherein the second conducting portion has a thickness smaller than the thickness of the main channel portion (fig. 2 and paragraphs 83, 89).
Regarding Claim 12, Lee teaches wherein the second conducting portion has a same thickness as that of the second boundary portion (fig. 2).
Regarding Claim 18, referring to at least Figs. 1-2, 7-11, and related text, Lee teaches a display apparatus comprising: a substrate (SUB) (paragraphs 57-58); a pixel driving circuit (thin film transistors of PXL) on the substrate (paragraphs 112-122 and 133); and a display unit (an OLED of PXL) connected with the pixel driving circuit (paragraphs 123-124), wherein the pixel driving circuit includes at least one thin film transistor (figs. 1-2), wherein the thin film transistor includes: an active layer (ACT) including a channel portion (CA, SA, and DA) and disposed on the substrate (paragraphs 61-62); a gate electrode (GE) separated from the active layer and overlapping at least a part of the active layer (paragraph 64); a source electrode (SE) connected with the active layer (paragraphs 66-67); and a drain electrode (DE) separated from the source electrode and connected with the active layer (paragraph 68), wherein the channel portion includes: a source boundary portion (a right-side portion of SA adjacent to CA) connected with the source electrode (paragraphs 62 and 67); a drain boundary portion (a portion of DA having a thickness W2) connected with the drain electrode (paragraphs 62, 68, a height of a portion” is directed to a height of SDL defined as a distance between an upper surface of SUB and an upper surface of SDL).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2010/0044699 A1; hereinafter “Chung”).
Regarding Claim 1, referring to at least Fig. 1 and related text, Chung teaches a thin film transistor comprising: an active layer (16) including a channel portion (a portion of 16) (paragraph 30); a gate electrode (12) spaced apart from the active layer and overlapping at least a part of the active layer (paragraph 30); and source and drain electrodes (18) connected with the active layer and spaced apart from each other (paragraphs 30), wherein the channel portion includes, a first boundary portion (one of 16a) connected with one of the source and drain electrodes (paragraph 30); a second boundary portion (the other one of 16a) connected with the other one of the source and drain electrodes (paragraph 30); and a main channel portion (16b) interposed between the first boundary portion and the second boundary portion a height of a portion” is directed to each height of 16a and 16b defined as a distance between an upper surface of 1 and an upper surface of each of 16a and 16b).
Regarding Claim 3, Chung teaches wherein the at least a part of the second boundary portion has the thickness of less than or equal to 50% of the thickness of the main channel portion (paragraph 37, for example, d2 is 10% of d1).

Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bae et al. (US 2018/0006056 A1; hereinafter “Bae”).
Regarding Claim 1, referring to at least Fig. 3 and related text, Bae teaches a thin film transistor comprising: an active layer (CH) including a channel portion (a portion of CH) (paragraph 61); a gate electrode (Gate) spaced apart from the active layer and overlapping at least a part of the active layer (paragraph 61); and source and drain electrodes (E1 and E2) connected with the active layer and spaced apart from each other (paragraphs 68-69), wherein the channel portion includes, a first boundary portion (C1) connected with one of the source and drain electrodes (paragraph 67); a second boundary portion (C2) connected with the other a height of a portion” is directed to each height of C1 and C2 defined as a distance between an upper surface of 111 and an upper surface of each of C1 and C2).
Regarding Claim 18, referring to at least Figs. 2-3 and related text, Bae teaches a display apparatus comprising: a substrate (111) (paragraph 61); a pixel driving circuit (a pixel driver including transistors) on the substrate (paragraph 50); and a display unit (an OLED) connected with the pixel driving circuit (paragraphs 50-51), wherein the pixel driving circuit includes at least one thin film transistor (fig. 3 & paragraph 51), wherein the thin film transistor includes: an active layer (CH) including a channel portion (a portion of CH) and disposed on the substrate (paragraph 67); a gate electrode (Gate) separated from the active layer and overlapping at least a part of the active layer (paragraph 67); a source electrode (E1) connected with the active layer (paragraphs 68-69); and a drain electrode (E2 being connected with PE) separated from the source electrode and connected with the active layer (paragraphs 68-69), wherein the channel portion includes: a source boundary portion (C1) connected with the source electrode (paragraph 67); a drain boundary portion (C2) connected with the drain electrode (paragraph a height of a portion” is directed to each height of C1 and C2 defined as a distance between an upper surface of 111 and an upper surface of each of C1 and C2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bae.
Regarding Claim 7, teaching of Bae has been discussed above including further comprising: a light shielding pattern layer (LS) on a substrate (111) (paragraph 63); and a buffer insulating layer (112) on the light shielding pattern layer (paragraph 61).

Regarding Claim 21, Bae teaches wherein the metal pattern layer is disposed between the substrate and the active layer, and a whole area of the channel portion overlaps with the metal pattern layer (fig. 3).
Regarding Claim 22, teaching of Bae has been discussed above including further comprising a light shielding pattern layer (LS) (paragraph 63), wherein the light shielding pattern layer is disposed between the substrate and the active layer, and a whole area of the channel portion overlaps with the metal pattern layer (fig. 3).
While Bae does not explicilty disclose that the light shielding pattern layer includes metallic material, it would have been obvious to one of ordinary skill in the art to form the light shielding pattern layer with a readily available metallic material choice in order to effectively provide light shielding characteristics.  
Regarding Claim 23, referring to at least Fig. 3 and related text, Bae teaches a thin film transistor comprising: a light shielding pattern layer (LS) (paragraph 63); and a buffer insulating layer (112) on the light shielding pattern layer (paragraph 61) an active layer (CH) on the buffer layer, the active layer including a channel portion (a portion of CH) (paragraph 61) ; a gate electrode (Gate) spaced apart from the active layer and overlapping with at least a part of the active layer (paragraph 61); and source and drain electrodes (E1 and E2) connected with the active layer and spaced apart from each other (paragraphs 68-69), wherein the channel portion 
While Bae does not explicilty disclose that the light shielding pattern layer includes metallic material, it would have been obvious to one of ordinary skill in the art to form the light shielding pattern layer with a readily available metallic material choice in order to effectively provide light shielding characteristics.  

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejection as set forth above in this current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/DANIEL WHALEN/Primary Examiner, Art Unit 2829